Exhibit 10.1

LEAR CORPORATION

2009 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT “CAREER SHARES” AWARD AGREEMENT

This RESTRICTED STOCK UNIT “CAREER SHARES” AWARD AGREEMENT (the “Award
Agreement”) is entered into as of                  , 2012 (the “Grant Date”), by
and between Lear Corporation (the “Company”) and the individual whose name
appears on the signature page hereof (the “Participant”). The parties hereto
agree as follows:

1. Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Lear Corporation 2009 Long-Term Stock Incentive Plan
(the “Plan”).

2. Grant and Vesting of Restricted Stock Units.

(a) As of the Grant Date, the Participant will be credited with             
Restricted Stock Units. Each Restricted Stock Unit is a notional amount that
represents one unvested share of Common Stock, $0.01 par value, of the Company
(the “Common Stock”). Each Restricted Stock Unit constitutes the right, subject
to the terms and conditions of the Plan and this Award Agreement, to
distribution of a Share following the vesting of such Restricted Stock Units and
satisfaction of the other requirements contained herein. If the Participant’s
employment with the Company and all of its Affiliates terminates before the date
that all of the Restricted Stock Units vest and are distributed, his or her
right to receive the Shares underlying Restricted Stock Units will be only as
provided in Section 4.

(b) The Restricted Stock Units will vest on the third anniversary of the Grant
Date, subject to the provisions of Section 4.

3. Rights as a Stockholder.

(a) Unless and until a Restricted Stock Unit has vested and the Share underlying
it has been distributed to the Participant, the Participant will not be entitled
to vote in respect of that RSU or that Share.

(b) If the Company declares a cash dividend on its Common Stock, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of cash dividend per share multiplied by the
number of Restricted Stock Units credited to the Participant through the record
date. The dollar amount credited to a Participant under the preceding sentence
will be credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant. The rate of interest credited under the previous sentence will be
the prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis. The
balance in the Account will be subject to the same terms regarding vesting,
distribution and



--------------------------------------------------------------------------------

forfeiture as the Participant’s Restricted Stock Units awarded under this Award
Agreement, and will be paid in cash in a single sum at the time that the Shares
associated with the Participant’s Restricted Stock Units are delivered (or
forfeited at the time that the Participant’s Restricted Stock Units are
forfeited).

4. Termination of Employment. Notwithstanding any language in the Plan or the
Participant’s employment agreement to the contrary, the Participant’s right to
receive the Shares underlying his or her Restricted Stock Units after
termination of his or her employment will be only as follows:

(a) Qualifying Retirement; Termination Without Cause or for Good Reason. If the
Participant experiences a Qualifying Retirement, is terminated by the Company
without Cause or terminates his or her employment for Good Reason prior to the
distribution of any Shares underlying any Restricted Stock Units, the
Participant will be entitled to receive (subject to Sections 4(d) and 5) the
Shares underlying any Restricted Stock Units that have then vested. In addition,
if the Participant experiences a Qualifying Retirement, is terminated by the
Company without Cause, or terminates his or her employment for Good Reason, in
each case after the first anniversary of the Grant Date, the unvested Restricted
Stock Units will continue to vest as scheduled following such termination. The
Participant will forfeit the right to receive Shares underlying any Restricted
Stock Units that would not have vested in the 24 month period following the
Participant’s termination of employment by the Company without Cause, by the
Participant for Good Reason, or upon the Participant’s Qualifying Retirement.
The Participant’s “Qualifying Retirement” date is the date of his or her
retirement after attaining age 55 and completing ten years of service with the
Company or its Affiliates or attaining age 62.

(b) Death or Disability. If the Participant’s employment with the Company is
terminated upon the Participant’s death or Disability, the Participant will be
immediately entitled to receive the Shares underlying all of the Restricted
Stock Units, whether vested or unvested. If the Participant is a party to an
employment or severance agreement with the Company, for purposes of this
Section 4, the term “Disability” shall mean “Incapacity” as defined in the
Participant’s employment or severance agreement, as applicable.

(c) Certain Terminations Following a Change in Control. Notwithstanding any
language in the Plan or the Participant’s employment agreement to the contrary,
the Restricted Stock Units do not vest solely upon a Change in Control unless
such Award is not assumed by the Company’s successor or converted to equivalent
value awards upon substantially the same terms effective immediately following
the Change in Control. However, the Participant will be immediately entitled to
receive the Shares underlying all of the Restricted Stock Units, whether vested
or unvested, if the Participant experiences a Qualifying Termination. A
“Qualifying Termination” occurs if, within 24 months following a Change in
Control, the Participant (i) is terminated by the Company without Cause or
(ii) terminates his or her employment with the Company for Good Reason.

For purposes of this Award Agreement, “Good Reason” shall have the same meaning
as set forth in the Participant’s employment agreement with the Company or any
Affiliate. If the Participant is not a party to an employment agreement with the
Company or any Affiliate that defines such term, “Good Reason” shall mean the
occurrence of any of the following circumstances or events:

(i) any reduction by the Company in the Participant’s base salary or adverse
change in the manner of computing the Participant’s incentive compensation
opportunity, as in effect from time to time;

 

2



--------------------------------------------------------------------------------

(ii) the failure by the Company to pay or provide to the Participant any amounts
of base salary or earned incentive compensation or any benefits which are due,
owing and payable to the Participant, or to pay to the Participant any portion
of an installment of deferred compensation due under any deferred compensation
program of the Company;

(iii) the failure by the Company to continue to provide the Participant with
benefits substantially similar in the aggregate to the Company’s life insurance,
medical, dental, health, accident or disability plans in which the Participant
is participating at the date of this Award Agreement;

(iv) except on a temporary basis due to the Participant’s Disability, a material
adverse change in the Participant’s responsibilities, position, reporting
relationships, authority or duties. For purposes of clarification, the
Participant agrees that it will not be a material adverse change for the Company
to reassign the Participant to a position with at least substantially similar
responsibilities and authority; or

(v) the transfer of the Participant’s principal place of employment to a
location fifty (50) or more miles from its location immediately preceding the
transfer.

Notwithstanding anything else herein, Good Reason shall not exist if, with
regard to the circumstances or events relied upon in the Participant’s notice of
termination of employment given to the Company (the “Notice of Termination”):
(x) the Participant failed to provide a Notice of Termination to the Company
within sixty (60) days of the date the Participant knew or should have known of
such circumstances or events, (y) the circumstances or events are fully
corrected by the Company prior to the date of termination of employment, or
(z) the Participant gives his or her express written consent to the
circumstances or events.

(d) Other Termination of Employment; Violation of Restrictive Covenants. If the
Participant violates any of the restrictive covenants contained in Section 6 of
this Award Agreement or any similar covenants in any employment or severance
agreement of the Participant, the Participant will forfeit the right to receive
Shares underlying any Restricted Stock Units, whether vested or unvested. If the
Participant’s employment with the Company is terminated for any reason other
than the reasons specified in subsections (a) – (c) above (including termination
by the Company for Cause or his or her voluntary termination of employment for
any reason), the Participant will forfeit the right to receive Shares underlying
any Restricted Stock Units, whether vested or unvested.

 

3



--------------------------------------------------------------------------------

5. Timing and Form of Payment. Except as provided in Sections 4(b) or 4(c) and
subject to compliance with Section 4(d), a Share will be distributed for each
Restricted Stock Unit on the later to occur of the date the Participant reaches
age 62 and the vesting date for the Restricted Stock Unit; provided, that such
distribution of Shares will occur (i) with respect to a Participant’s Qualifying
Retirement, on the earlier to occur of (A) the third anniversary of the
Participant’s Qualifying Retirement date or (B) the date that the Participant
reaches age 62 (or such later Restricted Stock Unit vesting date, if
applicable), or (ii) with respect to the Participant’s termination of employment
by the Company without Cause or by the Participant for Good Reason after the
Participant has reached age 55 and has completed 10 years of service with the
Company and its Affiliates, on the earlier to occur of (A) the third anniversary
of the date of the Participant’s termination of employment; or (B) the date that
the Participant reaches age 62 (or such later Restricted Stock Unit vesting
date, if applicable). Delivery of the Share underlying such vested Restricted
Stock Unit will be made as soon as administratively feasible after it becomes
distributable in accordance with the preceding sentence. Shares will be credited
to an account established for the benefit of the Participant with the Company’s
administrative agent. The Participant will have full legal and beneficial
ownership with respect to the Shares at that time.

6. Restrictive Covenants.

(a) Noncompetition. The Participant agrees not to directly or indirectly engage
in any Competitive Activity during the period of his employment with the Company
and its Affiliates and for a period of two (2) years after the termination of
the Participant’s employment with the Company and its Affiliates (or such lesser
period expiring upon final distribution of Shares in accordance with the terms
of this Award Agreement). For purposes of this Award Agreement, the term
“Competitive Activity” shall mean the Participant’s participation as an
employee, director or consultant, without the written consent of the Board or
any authorized committee thereof, in the management of any business enterprise
anywhere in the world if such enterprise is a “Significant Customer” of any
product or service of the Company or any of its Affiliates or engages in
competition with any product or service of the Company or any of its Affiliates
(including without limitation any enterprise that is a supplier to an original
equipment automotive vehicle manufacturer) or is planning to engage in such
competition. For purposes of this Award Agreement, the term “Significant
Customer” shall mean any customer who represents in excess of 5% of the
Company’s sales or any of its Affiliate’s sales in any of the three calendar
years prior to the date of determination. “Competitive Activity” shall not
include the mere ownership of, and exercise of rights appurtenant to, securities
of a publicly-traded company representing 5% or less of the total voting power
and 5% or less of the total value of such an enterprise. The Participant agrees
that the Company is a global business and that it is appropriate for this
Section 6(a) to apply to Competitive Activity conducted anywhere in the world.

The Participant acknowledges and agrees that damages in the event of a breach or
threatened breach of the covenant not to compete in this Section 6(a) will be
difficult to determine and will not afford a full and adequate remedy, and
therefore agrees that the Company, in addition to seeking actual damages, may
seek specific enforcement of the covenant not to compete in any court of
competent jurisdiction, including, without limitation, by the

 

4



--------------------------------------------------------------------------------

issuance of a temporary or permanent injunction, without the necessity of a
bond. The Participant and the Company agree that the provisions of this covenant
not to compete are reasonable. However, should any court or arbitrator determine
that any provision of this covenant not to compete is unreasonable, either in
period of time, geographical area, or otherwise, the parties agree that this
covenant not to compete should be interpreted and enforced to the maximum extent
which such court or arbitrator deems reasonable.

(b) Nonsolicitation. The Participant shall not directly or indirectly, either on
the Participant’s own account or with or for anyone else, solicit or attempt to
solicit any of the Company’s customers or any of its Affiliate’s customers,
solicit or attempt to solicit for any business endeavor or hire or attempt to
hire any employee of the Company or any of its Affiliates, or otherwise divert
or attempt to divert from the Company or any of its Affiliates any business
whatsoever or interfere with any business relationship between the Company or
any of its Affiliates and any other person, for a period of two (2) years after
the termination of the Participant’s employment with the Company and its
Affiliates (or such lesser period expiring upon final distribution of Shares in
accordance with the terms of this Award Agreement).

7. Assignment and Transfers. The Participant may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this Award Agreement, except, in the event of his or her death, by will or the
laws of descent and distribution.

8. Withholding Tax. The Company and any Affiliate will have the right to retain
Shares or cash that are distributable to the Participant hereunder to the extent
necessary to satisfy any withholding taxes, whether federal, state or local,
triggered by the distribution of Shares or cash pursuant to the Award reflected
in this Award Agreement.

9. Securities Law Requirements.

(a) The Restricted Stock Units are subject to the further requirement that, if
at any time the Committee determines in its discretion that the listing or
qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

(b) No person who acquires Shares pursuant to the Award reflected in this Award
Agreement may, during any period of time that person is an affiliate of the
Company (within the meaning of the rules and regulations of the Securities and
Exchange Commission under the Securities Act of 1933 (the “1933 Act”)) sell the
Shares, unless the offer and sale is made pursuant to (i) an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) an appropriate exemption from the registration
requirements of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.

 

5



--------------------------------------------------------------------------------

10. No Limitation on Rights of the Company. Subject to Sections 4.3 and 15.2 of
the Plan, the grant of the Award described in this Award Agreement will not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

11. Plan, Restricted Stock Units and Award Not a Contract of Employment. Neither
the Plan, the Restricted Stock Units nor any other right or interest that is
part of the Award reflected in this Award Agreement is a contract of employment,
and no terms of employment of the Participant will be affected in any way by the
Plan, the Restricted Stock Units, the Award, this Award Agreement or related
instruments, except as specifically provided therein. Neither the establishment
of the Plan nor the Award will be construed as conferring any legal rights upon
the Participant for a continuation of employment, nor will it interfere with the
right of the Company or any Affiliate to discharge the Participant and to treat
him or her without regard to the effect that treatment might have upon him or
her as a Participant.

12. No Guarantee of Future Awards. This Award Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

13. Participant to Have No Rights as a Stockholder. Except as provided in
Section 3 above, the Participant will have no rights as a stockholder with
respect to any Shares subject to the Restricted Stock Units prior to the date on
which he or she is recorded as the holder of those Shares in the records of the
Company.

14. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 21557 Telegraph
Road, Southfield, Michigan, 48033, Attention: General Counsel and, in the case
of the Participant, to the last known address of the Participant in the
Company’s records.

15. Governing Law. Unless preempted by federal law, this Award Agreement and the
Award will be construed and enforced in accordance with, and governed by, the
laws of the State of Michigan, determined without regard to its conflict of law
rules.

16. Code Section 409A. Notwithstanding any other provision in this Award
Agreement, if the Participant is a “specified employee” (as such term is defined
for purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the expiration of the six-month period
measured from the date of the Participant’s termination of employment, and
(ii) the date of the Participant’s death.

 

6



--------------------------------------------------------------------------------

17. Claims Procedures. The Participant may contact the Company’s Vice President,
Compensation and Benefits at 21557 Telegraph Road, Southfield, Michigan, 48033,
Attention: Vice President, Compensation and Benefits for a copy of the Company’s
claims procedures with respect to this Award.

18. Plan Document Controls. The rights granted under this Award Agreement are
subject to the provisions of the Plan to the same extent and with the same
effect as if they were set forth fully therein. Except with respect to the
vesting, termination and change in control provisions contained in Sections 2
and 4 of this Award Agreement (which expressly supersede contrary terms
contained in the Plan), if the terms of this Award Agreement conflict with the
terms of the Plan document, the Plan document will control.

* * *

 

7



--------------------------------------------------------------------------------

By signing below, the Participant expressly agrees to the terms of this Award
Agreement. For purposes of this Award only, any contrary provisions in the
Participant’s employment agreement or in the Plan regarding the vesting of
equity awards in the event of the Participant’s termination of employment or
upon a Change in Control are hereby expressly superseded by the terms of this
Award Agreement.

IN WITNESS WHEREOF, the parties have executed this Award Agreement as of the
date and year first above written.

 

LEAR CORPORATION By:  

 

Name:  

 

Title:  

 

PARTICIPANT:

 

[NAME]

 

8